Citation Nr: 1446438	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).

2.  Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service gas exposure, for the purpose of DIC under 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran had active military service from December 1956 to December 1958.  He died in August 2011.  The Appellant is his surviving spouse (widow).  

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the U.S. Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The Appellant filed a Notice of Disagreement (NOD) in March 2014.  The jurisdiction of the claims was then transferred to the VA Regional Office (RO) in Detroit, Michigan.  The RO issued a Statement of the Case (SOC) in June 2014, addressing the cause of death claim only.  In July 2014, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal concerning the issue service connection for the cause of the Veteran's death only.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a death pension has been raised by the record in December 2013 statements by the Appellant and her representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.
REMAND

1318-DIC Claim

In a March 2014 rating decision, the RO determined that the Appellant was not entitled to DIC under the provisions of 38 U.S.C.A. § 1318 (Veteran rated totally disabled for 10 or more continuous years prior to his death).  In March 2014, the Appellant submitted her NOD with the denial of the claim.  (See March 2014 Notice of Disagreement contesting all actions taken in the March 2014 rating decision) (Emphasis added).  If, after a valid NOD, VA fails to issue a SOC, the claim remains pending on appeal.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  To date, the RO has not issued a SOC on this claim.  Thus, the Board finds that this claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Service Connection for the Cause of the Veteran's Death

Initially, additional Veterans Claims Assistance Act (VCAA) notice is needed to comply with the decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), wherein it was held that for DIC benefits - including a claim for the cause of the veteran's death (under the provisions of 38 U.S.C.A. § 1310), VCAA notice must include:  (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  The January 2014 VCAA letter sent to the Appellant did not satisfy these requirements.  Additionally, the Appellant has not been provided a notice letter concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that a remand is necessary in order to afford the Appellant the requisite notice and an opportunity to respond to the notice letter.

Second, in order to assist the Veteran (prior to his death) with his claim of entitlement to service connection for a lung disorder, the RO contacted the National Personnel Records Center (NPRC) to confirm whether the Veteran was exposed to or inhaled gas during his basic training at Fort Carson, Colorado, to include searching medical records, shuttle ground operations simulations (SGOs), sick reports, and morning reports.  In response, in October 2005 and December 2010, NPRC indicated that they needed the Veteran's unit number and company before the information could be provided.  In both instances, the RO did not follow up and provide NPRC with this information.  Upon remand, this information must be provided to NPRC for an addendum response, as it is pertinent to the Appellant's claim.  

Third, NPRC informed the RO in May 2005 and December 2010 that the Veteran's service treatment records (STRs) were fire-related and thus unavailable.  The Veteran's spouse was informed of this in a January 2014 letter and afforded the opportunity to submit her own copies.  However, to date, the RO has not issued a Formal Finding of Unavailability regarding these missing STRs.  This action must be completed upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Further, in her December 2013 claim, the Appellant alleged that the Veteran had received treatment from the VA Medical Center (VAMC) in Saginaw, Michigan, since 1958 for his chronic obstructive pulmonary disorder (COPD) - the cause of his death.  The claims file only contains the Veteran's VAMC records from December 2003 to February 2004 and from July 2008 to August 2011.  A Formal Finding of Unavailability regarding the remaining VAMC treatment records dated since 1958 is not in the claims file.  Attempts to obtain these pertinent and missing VAMC treatment records must be made upon remand.  Id.

Finally, the Board finds that a VA medical opinion is needed before this claim can be decided on the merits.  The Appellant asserts, and the Veteran asserted before his death, that the Veteran was exposed to gas in January 1957 during basic training.  In a March 2005 statement, the Veteran stated that his lungs were immediately paralyzed from the gas.  In a January 2002 treatment record, the Veteran told his private treating physician about his in-service exposure to tear gas and chlorine gas, his post-service exposure to silo gas and hay dust as a Farmer, his non-smoking habits, and his current breathing problems.  In a December 2014 statement, a fellow soldier who served with the Veteran, stated that the Veteran told him that he was exposed to gas during his basic training.  The solider indicated that the Veteran was an honest person.  The Veteran's STRs are missing and thus, to date, the AOJ has been unable to confirm the in-service gas exposure incident.  However, the Board finds that the Veteran, his spouse, and the fellow solider are competent as laypersons to attest to factual matters of which they have first-hand knowledge, e.g., the Veteran's account of a gas exposure training exercise and/or statements told to the Appellant and service comrade by the Veteran.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, the current medical evidence is not complete to resolve the claim for service connection for the cause of the Veteran's death.  Therefore, the Board finds that a VA medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is warranted.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Hence, the AOJ should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.



Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC addressing the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  Notify the Appellant of her appeal rights and that she must file a timely Substantive Appeal (on VA Form 9) if she desires to perfect the appeal of this claim.  

2.  Send the Appellant-widow a VCAA notice that notifies her that the Veteran was not service-connected for any disabilities at the time of this death.  This notice must also contain an explanation of the evidence and information required to substantiate a DIC claim under 38 U.S.C.A. § 1310 based on a disorder not yet service-connected.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

3.  Provide NPRC with the Veteran's unit number and company that he was assigned to during basic training at Fort Carson, Colorado, in an effort to confirm whether the Veteran was exposed to gas during his basic training.  Specifically, ask NPRC to review and obtain all available medical records, SGOs, sick reports, and morning reports that might confirm the incident.  All responses must be documented in the claims file.

4.  Ensure that the Veteran's STRs are unavailable.  If the records are not available, the Appellant should be notified, and a Formal Finding of Unavailability must be included in the claims file.

5.  Obtain all of the Veteran's VA treatment records from the VAMC in Saginaw, Michigan, dated from 1958 to December 2003, and from February 2004 to July 2008 pertaining to his COPD.

If the records are not available, the Appellant should be notified, and a Formal Finding of Unavailability must be included in the claims file.

6.  After the above actions have been completed, forward the Veteran's electronic claims file, to include a complete copy of this REMAND, to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between the Veteran's active military service and his death.  If the VA examiner does not have access to VBMS and/or Virtual VA, then all pertinent documents must be printed for the examiner to review.

The VA physician is asked to provide a medical opinion addressing whether it is at least as likely as not that the Veteran's COPD (the cause of his death) was incurred in or caused by his active military service, to include his in-service exposure to tear gas and chlorine gas.  The examiner is also asked to consider and reflect upon the Veteran's post-service exposure to silo gas and to hay dust as a Farmer, and his history of being a non-smoker.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Appellant's lay statements regarding the progression of the cause of the Veteran's death, and comment on whether the Appellant's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

7.  After the above actions have been completed, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the claim remains denied, issue to the Appellant and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



